        Case 2:13-cv-20000-RDP Document 2511 Filed 09/03/19 Page 1 of 1                            FILED
                                                                                          2019 Sep-03 PM 04:50
                                                                                          U.S. DISTRICT COURT
                                                                                              N.D. OF ALABAMA


                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

IN RE: BLUE CROSS BLUE SHIELD                }       Master File No.: 2:13-CV-20000-RDP
                                             }
ANTITRUST LITIGATION                         }
  (MDL NO.: 2406)                            }

                                            ORDER

       This case is SET for a telephone status conference at 10.00 a.m. on Monday, September

23, 2019. The Special Master will provide a call-in number for the telephone status conference,

and for caucuses to take place following the status conference. On or before Thursday,

September 19, 2019, the parties SHALL submit a joint report containing a proposed agenda of

items the parties wish to be addressed during the status conference.

       DONE and ORDERED this September 3, 2019.



                                             _________________________________
                                             R. DAVID PROCTOR
                                             UNITED STATES DISTRICT JUDGE
